                                                                             FILED
                                                                             AUG 2 9 2019
                                                                        Cle~. (!.S District Court
                 IN THE UNITED STATES DISTRICT COURT                      D,stnct Of Montan8
                                                                               Missoula
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



IDGH COUNTRY PAVING, INC.,                             CV 18-163-M-DWM

                     Plaintiff,

        vs.                                                   ORDER

UNITED FIRE & CASUALTY CO.,

                     Defendant.


      Defendant United Fire having moved unopposed to file a late reply in

support of its pending motion to compel,

      IT IS ORDERED that United Fire's motion (Doc. 61) is GRANTED. The

reply brief currently lodged at Doc. 61-1 is DEEMED FILED and will be

considered by the Court in its review of the motion.

      DATED this    29th   day of August, 2019.   11 :17 AM




                                      ~D~nall-~~'i-:
                                        onaaw.Molloy, Distri6t Judge
                                      United States District Court
